Examiner’s Amendment

1.	An Examiner's Amendment to the record appears below to correct the claim dependencies because of canceled claims 11 and 14. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner’s amendment was given by Mr. Lu via a telephone interview on March 19, 2021.

2.	The claims are to be amended as follows:
	In claim 13, line 1, replacing “claim 11” with --claim 10--.
	In claim 15, line 1, replacing “claim 14” with --claim 13--.
	In claim 18, line 1, replacing “claim 11” with --claim 10--.
	In claim 24, line 1, replacing “claim 11” with --claim 10--.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/Viet D Vu/
Primary Examiner, Art Unit 2448
3/19/21